Per curiam.
The State Board of Corrections, Allen Ault, Director of Corrections, and the Department of Offender Rehabilitation, appeal from an order entered by the trial judge, with the Clerk of the Superior Court of Grady County.
The order entered in Grady County in this case is very similar to the one entered in Colquitt County and disapproved by this court in In Re Prisoners Awaiting Transfer, 236 Ga. 516. For the reasons stated in that opinion, the judgment in this case is also reversed.

Judgment reversed.


All the Justices concur, except Ingram and Hall, JJ., who dissent for the reasons stated in the dissent filed in Case No. 30665.